Citation Nr: 0516404	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  05-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the attorney H.C. is entitled to payment of 
attorney fees from past-due benefits, resulting from a rating 
decision of May 27, 2004, which granted a temporary 100 
percent rating from July 19, 2002 through September 30, 2002, 
for surgical treatment of a service-connected disability; 
service connection for left lower extremity sciatic 
neuropathy with muscle ataxia; service connection for right 
lower extremity sciatic neuropathy with muscle ataxia; 
service connection for a tender scar in the thoracolumbar 
area.  

2.  Whether the attorney H.C. is entitled to payment of 
attorney fees from past-due benefits, resulting from a rating 
decision of May 27, 2004, which granted special monthly 
compensation based on housebound criteria being met from July 
19, 2002, through September 30, 2002, and, also granted a 
total disability rating based on individual unemployability 
(TDIU).  



(In a separate decision, the Board has addressed the 
following nine issues: entitlement to a greater initial 
rating than 40 percent for scoliosis of the lumbar spine; 
entitlement to a greater initial rating than 10 percent for 
left lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning June 9, 2000; entitlement to a 
greater initial rating than 40 percent for left lower 
extremity sciatic neuropathy with muscle ataxia for the 
period beginning July 11, 2002; entitlement to a greater 
initial rating than 20 percent for right lower extremity 
sciatic neuropathy with muscle ataxia for the period 
beginning July 11, 2002; entitlement to a greater initial 
rating than 10 percent for a tender scar in the thoracolumbar 
area, for the period beginning April 1, 2004; entitlement to 
an earlier effective date than October 1, 2002, for a TDIU; 
entitlement to an earlier effective date than October 1, 
2002, for the grant of Dependents Educational Assistance; 
entitlement to a temporary total rating beyond October 1, 
2002, for surgical treatment of the service-connected low 
back disability; and, entitlement to special monthly 
compensation beyond October 1, 2002, on account of being 
housebound).  



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had verified active military service from April 
1983 to February 1988.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on June 11, 2002.  


FINDINGS OF FACT

1.  An initial Board decision on May 1, 2002, denied the 
veteran's claim seeking a higher initial rating than 40 
percent for service-connected thoracolumbar spine scoliosis.  

2.  In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's May 2002 decision 
and remanded the veteran's claim so that VA could consider 
whether the veteran's muscle ataxia in her lower legs should 
be rated as a separate disability.  

3.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

4.  The claimant, H.W., was retained in June 2002. 

5.  A fee agreement signed by the parties in June 2002 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

6.  By a May 27, 2004, rating decision, the RO granted the 
veteran entitlement to service connection for left lower 
extremity sciatic neuropathy with muscle ataxia; service 
connection for right lower extremity sciatic neuropathy with 
muscle ataxia; service connection for a tender scar in the 
thoracolumbar area; a temporary 100 percent rating from July 
19, 2002 through September 30, 2002; SMC based on housebound 
criteria being met from July 19, 2002, to September 30, 2002; 
and, a TDIU.  

7.  The claimant rendered legal services involving the 
veteran's VA claim for service connection for left lower 
extremity sciatic neuropathy with muscle ataxia, service 
connection for right lower extremity sciatic neuropathy with 
muscle ataxia, service connection for a tender scar in the 
thoracolumbar area, and a temporary 100 percent rating from 
July 19, 2002 through September 30, 2002.  

8.  There has been no final Board decision with respect to 
the issues of special monthly compensation (SMC) based on 
housebound criteria being met from July 19, 2002, to 
September 30, 2002, or a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for left lower extremity sciatic neuropathy with 
muscle ataxia; service connection for right lower extremity 
sciatic neuropathy with muscle ataxia; service connection for 
a tender scar in the thoracolumbar area; and, a temporary 100 
percent rating from July 19, 2002 through September 30, 2002.  
38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c) 
(2004).






2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's May 2004 grant of  service connection for left lower 
extremity sciatic neuropathy with muscle ataxia; service 
connection for right lower extremity sciatic neuropathy with 
muscle ataxia; service connection for a tender scar in the 
thoracolumbar area; and, a temporary 100 percent rating from 
July 19, 2002 through September 30, 2002. 38 U.S.C.A. 
§ 5904(d) (West 2002); 38 C.F.R. § 20.609(f),(h) (2004).

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's grant of SMC based on 
housebound criteria being met from July 19, 2002, through 
September 30, 2002; or a TDIU. 38 U.S.C.A. § 5904 (c) (West 
2002); 38 C.F.R. § 20.609(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 2002); 38 C.F.R. 
§ 20.609(c)(1) (2004).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609(c)(2) (2004).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 2002); 38 C.F.R. § 20.609(c)(3) 
(2004).


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's May 27, 2004, rating 
decision, granting service connection for left lower 
extremity sciatic neuropathy with muscle ataxia; service 
connection for right lower extremity sciatic neuropathy with 
muscle ataxia; service connection for a tender scar in the 
thoracolumbar area; and, a temporary 100 percent rating from 
July 19, 2002 through September 30, 2002.

On May 1, 2002, the Board denied the veteran's claim seeking 
a higher initial rating than 40 percent for the service-
connected thoracolumbar spine scoliosis.  Thereafter, the 
veteran appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court), and in January 2003, the 
Court vacated the Board's May 2002 decision and remanded the 
veteran's claim so that VA could consider whether the 
veteran's muscle ataxia in her lower legs should be rated as 
a separate disability.  The notice of disagreement which 
preceded the Board decision was received by the RO after 
November 18, 1988.  The claimant, H.C. was retained in June 
2002, or within one year after the May 2002 Board decision.  

Pursuant to the Court's order, the RO granted the veteran 
service connection and assigned separate ratings for the 
veteran's sciatic neuropathy of the left lower extremity 
sciatic with muscle ataxia, sciatic neuropathy of the right 
lower extremity with muscle ataxia, and a tender scar in the 
thoracolumbar area, and also granted a temporary 100 percent 
rating from July 19, 2002 through September 30, 2002, for 
surgical treatment of the veteran's service-connected low 
back.  All of these ratings, even though they were 
technically for separate disabilities than the veteran's 
scoliosis of the lumbar spine, stemmed from that one 
disability.  Accordingly, the three statutory and regulatory 
criteria necessary for the attorney to charge a fee for his 
services have been met regarding the separate ratings for the 
veteran's sciatic neuropathy of the left lower extremity 
sciatic with muscle ataxia, sciatic neuropathy of the right 
lower extremity with muscle ataxia, a tender scar in the 
thoracolumbar area, and temporary 100 percent rating from 
July 19, 2002 through September 30, 2002, for surgical 
treatment of a service-connected disability.  38 U.S.C.A. 
§ 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c) (2004).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 2002).  Fees totaling no more than 20 percent 
of any past-due amounts are presumed to be reasonable.  
38 C.F.R. § 20.609(f) (2004).  The attorney fee agreement 
executed between the parties in June 2002 provides for direct 
VA payment to the claimant of a contingency fee consisting of 
20 percent of past-due benefits awarded to the veteran, but 
no more.  Therefore the attorney fee agreement satisfies the 
criteria pursuant to 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(f).  

As noted above, the claimant appealed the veteran's claim to 
the United States Court of Appeals for Veterans Claims 
(Court), and in January 2003, the Court issued an order which 
vacated and remanded the Board's May 2002 decision, and 
instructed to consider whether the veteran's muscle ataxia in 
her lower legs should be rated as a separate disability.  

The Board thereafter remanded the veteran's claim, and in May 
2004, the RO granted the veteran service connection for 
sciatic neuropathy of the left lower extremity sciatic with 
muscle ataxia (with a 10 percent rating assigned from June 9, 
2000, and a 40 percent rating assigned from July 11, 2002); 
sciatic neuropathy of the right lower extremity with muscle 
ataxia (with a 20 percent rating assigned from July 11, 
2002); a tender scar in the thoracolumbar area (with a 10 
percent rating assigned from April 1, 2004); and assigned a 
temporary 100 percent rating from July 19, 2002 through 
September 30, 2002, for surgical treatment of a service-
connected disability  

Attorney fees are payable for past-due benefits stemming from 
the separate grants of service connection for left lower 
extremity sciatic neuropathy with muscle ataxia, service 
connection for right lower extremity sciatic neuropathy with 
muscle ataxia, service connection for a tender scar in the 
thoracolumbar area, and a temporary 100 percent rating from 
July 19, 2002 through September 30, 2002, for surgical 
treatment of a service-connected disability.  The evidence 
shows that the attorney performed work on the veteran's 
claims for separate grants of service connection and the 
temporary 100 percent rating after the May 2002 Board 
decision.  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's May 27, 2004, rating 
decision, which granted SMC based on housebound criteria 
being met from July 19, 2002, through September 30, 2002, 
and also granted a TDIU.

By rating decision dated May 27, 2004, the RO granted SMC 
based on housebound criteria being met from July 19, 2002, to 
October 1, 2002, and a TDIU.  There has not been a final 
Board decision with respect to these two issues. 

Without a final Board decision with respect to the 
aforementioned two issues, the attorney is not entitled to 
past-due benefits stemming from the RO's grant of SMC based 
on housebound criteria being met from July 19, 2002, to 
October 1, 2002, or a TDIU. 38 U.S.C.A. § 5904(c)(1) (West 
2002); 38 C.F.R. § 20.609(c)(1) (2004).


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
June 24, 2004, notification letter.  As described below, the 
amount payable as attorney fees following the May 2004, RO 
decision will have to be revised.  

The period of past-due benefits stems from the grant of 
separate ratings for service connection for sciatic 
neuropathy of the left lower extremity sciatic with muscle 
ataxia (with a 10 percent rating assigned from June 9, 2000, 
and a 40 percent rating assigned from July 11, 2002); sciatic 
neuropathy of the right lower extremity with muscle ataxia 
(with a 20 percent rating assigned from July 11, 2002); and a 
tender scar in the thoracolumbar area (with a 10 percent 
rating assigned from April 1, 2004).  Since one of the 
separate grants of service connection was made effective from 
June 9, 2000, compensation based on this rating is payable to 
the appellant from July 1, 2000, since that is the first day 
of the following month.  38 U.S.C.A. § 5111 (West 2002).  In 
its calculation of past-due benefits, the RO correctly chose 
June 1, 2000, as the effective date of the increase in 
benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the May 2004 RO rating decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (2004), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the award was May 27, 2004, the termination date of the 
period of past-due benefits for attorney fee purposes will be 
May 27, 2004.  The RO correctly chose May 27, 2004, as the 
termination date of the period of past-due benefits for 
attorney fee purposes.  

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the separate grants 
of: service connection for sciatic neuropathy of the left 
lower extremity sciatic with muscle ataxia (with a 10 percent 
rating assigned from June 9, 2000, and a 40 percent rating 
assigned from July 11, 2002); sciatic neuropathy of the right 
lower extremity with muscle ataxia (with a 20 percent rating 
assigned from July 11, 2002); a tender scar in the 
thoracolumbar area (with a 10 percent rating assigned from 
April 1, 2004); as well as the temporary 100 percent rating 
from July 19, 2002 through September 30, 2002, for surgical 
treatment of a service-connected disability

The attorney is not entitled to past-due benefits stemming 
from the grants of SMC based on the housebound criteria being 
met from July 19, 200, to October 1, 2002, or a TDIU.  
Accordingly, the RO should recalculate the figures 
accordingly to reflect this fact.  




ORDER

With regard to the separate ratings for service connection 
for sciatic neuropathy of the left lower extremity sciatic 
with muscle ataxia, sciatic neuropathy of the right lower 
extremity with muscle ataxia, a tender scar in the 
thoracolumbar area, and the grant of a temporary 100 percent 
rating from July 19, 2002 through September 30, 2002, 
eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for the aforementioned grants for the period from July 1, 
2000, through May 27, 2004.  

Eligibility for payment of attorney fees from past-due 
benefits is denied in part.  None of the veteran's past-due 
benefits stemming from the May 27, 2004, rating decision 
granting SMC based on housebound criteria being met from July 
19, 2002, through September 30, 2002, or granting a TDIU, 
should be paid by the VA to the attorney.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


